Citation Nr: 0706656	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a colon disability.

4.  Entitlement to service connection for a stomach 
disability.

5.  Entitlement to service connection for an intestinal 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  In addition to the issues noted above, the veteran 
originally filed a notice of disagreement to the RO's denial 
of his claim for entitlement to service connection for a 
prostate condition and the RO issued a January 2005 statement 
of the case regarding this issue.  In a March 2005 written 
statement, signed by the veteran's authorized representative, 
the veteran withdrew the issue of entitlement to service 
connection for a prostrate condition.  See 38 C.F.R. 
§ 20.204.

The veteran testified before the undersigned Acting Veterans 
Law Judge.  In a December 2006 letter, the veteran was 
notified that the Board was unable to produce a written 
transcript of the veteran's hearing.  The veteran informed 
the Board that he did not wish to appear at another hearing.  
See 38 C.F.R. § 20.717.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.
2.  The veteran does not have a lung disability attributable 
to service.

3.  The veteran does not have a heart disability attributable 
to service.

4.  The record lacks probative evidence of a link between the 
veteran's service-connected diabetes mellitus and a heart 
disability.

5.  The veteran does not have a colon disability attributable 
to service.

6.  The veteran does not have a stomach disability 
attributable to service.

7.  The veteran does not have an intestinal disability 
attributable to service.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  A heart disability was not incurred in or aggravated by 
service, nor may a heart disability be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  A heart disability is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2006).

4.  A colon disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

5.  A stomach disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

6.  An intestinal disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In letters dated in June 2003, August 2003, November 2003 and 
January 2005, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims of 
entitlement to service connection for various disabilities, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The January 2005 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was not provided timely notice of the five 
elements of a service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of basic service-connection claims and secondary 
service-connection claims and cannot be prejudiced by not 
receiving timely notice of downstream issues that are not 
reached by a denial of the underlying benefit.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

In further reference to the timing of the notification 
letters provided to the veteran, the Board points out that 
the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was not provided with adequate notice until January 
2005, after the May 2004 rating decision on appeal.  The 
issuance of a May 2005 supplemental statement of the case, 
however, making all pertinent notices pre-decisional as per 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board points that although the veteran was issued a March 
2006 notification letter in compliance with Dingess after the 
supplemental statement of the case, the veteran was not 
prejudiced by this error.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer in March 2005 and before the Board in July 
2006.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  

The Board notes that the veteran underwent VA examinations 
regarding his alleged lung and heart disabilities.  The 
veteran has not, however, had a VA medical examination to 
evaluate whether his claimed colon, stomach, or intestinal 
disabilities are related to service.  38 C.F.R. § 159(c)(4) 
dictates that VA will provide a medical examination if there 
is competent lay or medical evidence of a current diagnosed 
disability, evidence that establishes that the veteran 
experienced the event, disease or injury in service and 
evidence that indicates that the current diagnosed disability 
is associated with the event, disease or injury from service.  
The Board finds that the evidence of record does not meet the 
criteria of 38 C.F.R. § 3.159(c)(4) to require that 
additional medical examinations be provided because, aside 
from the veteran's assertions, the record does not indicate 
that there is an established event, disease or injury in 
service, or a service-connected disability to which claimed 
disabilities may be related.

The Board notes that the veteran's assertions are countered 
by the veteran's service medical records, including the 
veteran's Reports of Medical History, that indicate that the 
veteran's complaints regarding these issues pre-dated 
service.  The veteran was not treated for or diagnosed as 
having any colon, stomach or intestinal disability during 
service.  After weighing of this evidence, the Board 
concludes that the evidence in the veteran's claims file that 
indicates that the veteran did not incur any colon, stomach 
or intestinal disability during service outweighs the 
probative value of the veteran's current contentions.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Therefore, the Board now turns to the merits of the claims.

The veteran alleged that he had a lung disability related to 
service; specifically, the veteran noted a burning sensation 
at the top of his lungs and difficulties catching his breath.  
The veteran also alleged that he has ischemic heart disease 
that is secondarily related to his service-connected 
diabetes.  Further, the veteran asserted that he has 
gastrointestinal issues, claimed as disabilities of the 
colon, stomach and intestines, that he has experienced since 
service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

Service connection may also be granted on a presumptive basis 
for certain chronic diseases, such as cardiovascular-renal 
disease, if the disability was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from service in October 1968, the evidence must show that a 
chronic disease manifest to a degree of ten percent by 
October 1969 in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

Lung Disability

In his March 2005 testimony before the RO hearing officer, 
the veteran stated that during service his company was 
instructed to do physical training, stripped to their waists, 
in the snow.  He noted that many people in the company got 
sick.  He noted being bedridden for a week.  The veteran 
asserted that this was the beginning of his lung problems, 
including burning in his upper lungs and difficulty catching 
his breath.

A November 28, 1967, service medical record indicates that 
the veteran was diagnosed as having pneumonia.  A December 4, 
1967, service medical treatment record indicates that the 
veteran had heavy sputum.  A December 8, 1967, service 
medical record indicates that the veteran was diagnosed as 
having bronchitis.  A December 18, 1967, service medical 
treatment record indicates that the veteran had pain in the 
right chest, was weak and dizzy and had a cold the previous 
week.  In his July 1968 Report of Medical History, the 
veteran noted a history of a chronic cough.  A medical 
professional noted on the document that the cough was dry and 
due to smoking.

Private treatment records dated between December 1999 and 
January 2000 indicate that the veteran had bronchitis.  In a 
July 2003 medical report completed in regard to the veteran's 
claim for Social Security Administration (SSA) benefits, the 
medical doctor noted that the veteran had bronchitis and was 
on antibiotics for the bronchitis.  

Also in July 2003, the veteran underwent a VA respiratory 
examination to determine whether he had any lung disabilities 
related to his service.  The examiner noted review of the 
veteran's claims file.  The veteran related that he felt run 
down all the time and was out of breath.  Upon examination, 
the examiner found the veteran's head, eyes, ears, nose and 
throat to be normal.  The examiner noted that the cough the 
veteran experienced sounded forced rather than spontaneous.  
Pulmonary function tests were normal.  In addition, a chest 
x-ray was normal.

In September 2003, a physician's assistant (PA) was asked to 
clarify whether the examiner had made a diagnosis of any 
respiratory condition during the July 2003 examination.  The 
PA noted that the examiner found no abnormalities and that 
all testing indicated that the veteran's lungs were normal.  
The PA found that review of the examiner's findings indicated 
that the veteran had no disabilities, of any sort, of the 
lung.

The Board finds that the veteran does not have a lung 
disability attributable to service.  The veteran's claims 
file indicates that the veteran was diagnosed as having 
bronchitis during service.  There is no indication, however, 
that this was a chronic disability.  

The medical evidence of record indicates that the veteran has 
no current lung disability.  Although the veteran contends 
that he has a chronic lung disability related to service, the 
veteran has not been shown to possess the requisite medical 
training or credentials needed to render such a diagnosis.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for a lung disability 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).



Heart Disability

The veteran's claims file indicates that he currently 
experiences a heart disability.  In his testimony before the 
RO hearing officer, the veteran noted that he had his first 
heart attack in 2000 or 2001.  The veteran asserted that his 
current heart disability was related to his service-connected 
diabetes mellitus.

In addition to the law outlined above regarding service-
connection, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Under a recent revision of the VA regulations, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  In the present case, as noted below, 
the evidence of record does not substantiate a causal 
relationship between the veteran's service-connected diabetes 
and his nonservice-connected heart disability; therefore, the 
Board finds that the newly enacted provisions of 38 C.F.R. 
§ 3.310(b) are not directly relevant to this case.

The veteran's service medical records do not indicate that 
the veteran was treated for or diagnosed as having any heart 
disabilities during service.  On the veteran's June 1968 
Report of Medical History, the veteran noted that he had a 
history of pain in the chest, and palpitation or pounding 
heart.  The medical professional adding notes to the document 
indicated that the veteran's pressure in his chest was not 
clinically significant and that the veteran had a pounding 
heart after heavy exercise.

In September 2003, the veteran underwent a VA examination to 
determine whether he had a heart disability secondary to his 
service-connected diabetes mellitus.  The examiner noted 
review of the veteran's claims file.  The veteran related 
that he was diagnosed as having diabetes in 2000, but the 
veteran was unsure.  The examiner noted that the record 
indicated that he had a myocardial incident in February 2000.  
The examiner noted that the veteran was not on any 
medications for his heart.  The examiner diagnosed diabetes 
mellitus and coronary artery disease.  The examiner opined 
that the veteran's vascular accident was not secondary to his 
diabetes.  The examiner noted that the veteran's diabetes was 
diagnosed just shortly before his vascular incident and that 
the pathology to his vascular incident would have been going 
on for a much longer period of time.

The Board finds that the veteran does not have a heart 
disability attributable to service.  The veteran was not 
diagnosed or treated for a heart disability during service.  
Further, there is no evidence that the veteran's heart 
disability became manifest to a compensable degree within one 
year from the date of leaving service.  See 38 C.F.R. 
§ 3.307(a)(3).  Regarding his claim for secondary service 
connection, the medical examiner found that the disabilities 
of diabetes mellitus and coronary artery disease were not 
related to each other.  There is no evidence in the record to 
support, and the veteran has not claimed, that the veteran's 
service-connected diabetes has increased the severity of his 
heart disability.  Although the veteran contends that he has 
a heart disability related to service, the veteran has not 
been shown to possess the requisite medical training or 
credentials needed to render such a nexus opinion.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for a heart disability 
must be denied on a direct and on a secondary basis.  Because 
there is no evidence of a heart disability within one year of 
the veteran's discharge from service, his claim must also be 
denied on a presumptive basis.



Colon Disability, Stomach Disability, & Intestinal Disability

At his March 2005 testimony before an RO hearing officer, the 
veteran asserted that he had frequent diarrhea, rectal 
bleeding, and stomach aches during service.  He noted that he 
was given pills during service for the problems.  The veteran 
further noted that he took Rolaids.

In the veteran's Report of Medical History completed upon 
enlistment in November 1965, he noted a history of stomach, 
liver or intestinal trouble.  In the veteran's June 1968 
Report of Medical History, the veteran noted a history of 
frequent indigestion and stomach, liver or intestinal 
trouble.  The veteran was not treated for or diagnosed as 
having any colon, stomach or intestinal disabilities during 
service.  A medical professional made a notation to the 
veteran's June 1968 Report of Medical History indicating that 
the veteran's frequent indigestion and nervous stomach 
condition existed prior to service.

The veteran submitted letters he wrote to his grandmother 
while in service.  In these letters, the veteran noted that 
the food made him ill and that he got sick every time he ate.  

An April 2000 private medical record indicates that the 
veteran sought treatment for epigastric pain.  A medical 
doctor found that the veteran had gastritis, but had a normal 
stomach.  The medical doctor suspected gastroesophageal 
reflux disease (GERD).  Also in April 2000, the veteran 
underwent a colonoscopy at a private hospital.  The medical 
doctor completing the procedure removed a polyp.  He 
diagnosed internal hemorrhoids and irritable bowel syndrome.  
A June 2000 private treatment record notes that the veteran 
had a hemorrhoid and GERD.  A December 2004 VA treatment 
record indicates that the veteran was again diagnosed as 
having GERD.

The veteran noted gastrointestinal problems upon enlistment 
and at separation from service.  As noted, he wrote to his 
grandmother regarding how the food made him sick.  There is, 
however, no record of the veteran being treated for any 
colon, stomach or intestinal disability during service.  The 
record contains some indication that the veteran has current 
gastrointestinal disabilities, including irritable bowel 
syndrome and GERD, but there is no medical evidence providing 
a link between service and the claimed disabilities.  
Further, the earliest evidence of a diagnosed 
gastrointestinal disability is dated April 2000, slightly 
over thirty years after leaving service.  This evidence 
weighs against the veteran's contention that he has 
experienced colon, stomach, and intestinal disabilities since 
leaving service.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The evidence does not show that the veteran had any increase 
in symptoms during service as he simply noted having problems 
coming into service as when going out.  He was not diagnosed 
as having any gastrointestinal disabilities during service to 
suggest any aggravation of a pre-existing disability.  It is 
important to point out that absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).

Therefore, the Board finds that the veteran does not have 
colon, stomach or intestinal disabilities related to service.  
The Board relies on the lack of evidence indicating a link 
between the claimed disabilities and the veteran's service.  
Although the veteran contends that he has colon, stomach and 
intestinal disabilities related to service, the veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render such diagnoses.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claims for service connection for colon, stomach 
and intestinal disabilities must be denied.

 




ORDER

Service connection for a lung disability is denied.

Service connection for a heart disability is denied.

Service connection for a colon disability is denied.

Service connection for a stomach disability is denied.

Service connection for an intestinal disability is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


